Citation Nr: 0634154	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
traumatic arthritis of the right foot.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 27, 1972, to 
April 11, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran was denied service connection for traumatic 
arthritis of the right foot by way of a rating decision dated 
in January 1973.  He did not perfect an appeal and the 
decision became final.

2.  The evidence received since the January 1973 rating 
decision is new but does not raise a reasonable possibility 
of substantiating the veteran's claim for service connection 
for traumatic arthritis of the right foot.

3.  The veteran's currently diagnosed arthritis of the right 
knee was first identified many years after service and is not 
shown to be related to his military service.

4.  The veteran's currently diagnosed left knee disorder was 
first identified many years after service and is not shown to 
be related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for traumatic arthritis of the right foot has not 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  The veteran does not have arthritis of the right knee 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

3.  The veteran does not have arthritis of the left knee that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities.  38 U.S.C.A. §§ 1111, 1137.  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

In addition, a pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

New and Material Evidence

The veteran served on active duty from January 27, 1972, to 
April 11, 1972.  The veteran originally submitted a claim for 
entitlement to service connection for traumatic arthritis of 
the right foot in June 1972.  His claim was denied by the RO 
in January 1973.  Notice of the rating action was provided 
that same month.  The veteran did not perfect an appeal and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2006).  As a result, service connection for traumatic 
arthritis of the right foot may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1973 RO 
decision consisted of the veteran's service medical records 
(SMRs), and his DD Form 214.  

The SMRs reflect that the veteran did not report any problems 
with his right foot at the time of his enlistment physical 
examination in December 1971.  The veteran entered active 
duty on January 27, 1972.  The veteran was seen with 
complaints regarding his feet on February 12, 1972.  He was 
noted to have marked pes planus, characterized as third 
degree.  A March 2, 1972, podiatry consult noted that the 
veteran had a rigid, fixed, and flat right foot.  There was 
no subtalar motion of the right foot.  The veteran was found 
to be not fit for service.  Medical Board Proceedings of 
March 21, 1972, noted a long history of foot trouble prior to 
service. The veteran had a history of a severe trauma 
approximately seven years earlier.  The physical findings 
were that the veteran had severe rigid pes planus of the 
right foot with a complete absence of subtalar motion.  The 
diagnosis was severe traumatic arthritis of the right foot.  
The medical board found that the condition pre-existed 
service from approximately 1965.  

The DD Form 214 reflects that the veteran was discharged for 
failure to meet enlistment standards.  His length of service 
was two months and 15 days.  

The RO denied the veteran's claim in January 1973.  The basis 
for the denial was that the traumatic arthritis of the foot 
existed prior to service and was not incurred in or 
aggravated by service.

The veteran submitted a request to reopen his claim for 
service connection for traumatic arthritis of the right foot 
in December 2003.  The evidence added to the record since the 
January 1973 rating decision consists of records from the 
Medical Center of Central Georgia (MCCG), dated in April 1996 
and November 2003, records from W. T. Anderson Clinic, dated 
in December 2003, Loan Discharge Application; Total and 
Permanent Disability, received in April 2004, records from 
the Social Security Administration (SSA), dating from 1982 to 
2004, received in March 2006, VA treatment records for the 
period from May 2004 to May 2006, and statements from the 
veteran.  

The evidence is all new as it was not of record at the time 
of the January 1973 rating decision.  The records from W. T. 
Anderson show that the veteran was initially seen in December 
2003 with complaints involving the left knee and right foot.  
The entry said that the veteran had had pain involving those 
areas secondary to trauma from a forklift running him over.  

The records from MCCG reflect that the veteran had surgery on 
the right knee in April 1996.  The surgery consisted of a 
partial medial meniscectomy and anterior synovectomy.  There 
was no involvement of the right foot.   

The Loan Discharge Application is signed by a physician from 
W. T. Anderson.  The physician noted that the veteran had 
sustained multiple traumas to his lower extremities.  These 
traumas had caused permanent loss of ambulation without the 
use of a walker/cane.  There was no mention of the right foot 
as a separate condition.

The SSA records include private medical records from several 
sources, dating back to 1982, as well as current VA records.  
A MCCG outpatient record, dated in September 1982, noted that 
the veteran had blood poisoning of the right foot 15 years 
earlier.  He was said to have had progressive arthritis since 
that time.  He had also had increasing arthritis of the left 
ankle and knees in the past two to three months.  There was 
no history of trauma.  The knees were said to appear normal.  
There was a mild lateral deviation of the right foot, said to 
be chronic.  The assessment was post abscess of the right 
foot, and possible rheumatoid arthritis.  A December 1982 
entry noted a history of an infection of the foot as a child 
and a history of a triple arthrodesis as a child.  The 
veteran had been doing well up until August 1982.  The pain 
became severe at that point.

An evaluation from the Spivey Orthopaedic Clinic from May 
1984 is also of record in the SSA records.  The veteran gave 
a similar history of his abscess of the right foot as a 
child.  The evaluation noted that the veteran had done well 
for a number of years until two to three years earlier.  He 
was said to have developed wide spread joint pain in the past 
12-18 months.  X-rays of the right foot/ankle were said to 
show a subtalar fusion and a fusion at the talonavicular 
bone.  The arch was completely flattened.  There was 
significant arthritic change in the naviculocuneiform joint 
with spurring and sclerosis and irregularity of the joint.  
The impression was arthritis of the right foot, mid-tarsal 
joints.  

The VA records document that the veteran was not seen until 
May 2004.  He had continued complaints involving the right 
foot and the development of an achilles tendon contracture as 
well as other problems involving the right lower extremity.  

None of the evidence added to the record establishes that the 
veteran's right foot disorder began in service.  To the 
contrary, the records from the 1980's support the finding 
that the disorder pre-existed service.  The 1984 x-ray 
evidence clearly shows evidence of surgical intervention by 
means of the fusions.  The veteran has not pointed to any 
other surgeries on his right foot/ankle that took place after 
service.  Further, the May 1984 evaluation described the 
veteran's status of the right foot in a very similar fashion 
to that of the March 1972 medical board.

In addition, none of the evidence added to the record shows 
that the disorder was aggravated during the veteran's very 
brief period of service.  In fact, the private medical 
records make no mention of the veteran's military service at 
all; this includes records made approximately 10-15 years 
after service.  In all circumstances, where the veteran was 
evaluated for treatment/assessment of his complaints, he 
reported his childhood infection and problems thereafter.  
Moreover, the veteran reported that he had done well until 
August of 1982 when he developed severe pain in the right 
foot.  

Upon review of all of the evidence received since the January 
1973 rating decision, the Board finds that the evidence does 
not relate to an unestablished fact and therefore does not 
raise the reasonable possibility of substantiating the 
veteran's claim for service connection for traumatic 
arthritis of the right foot.  The new evidence shows 
continued treatment for complaints involving the right foot.  
The evidence links the veteran's complaints to a disorder 
that developed in his childhood.  The evidence does not 
mention the veteran's military service as a cause of the 
disorder or as a source of aggravation.  Further, the 
evidence shows that the veteran's right foot caused him 
little problems until August 1982, approximately 10 years 
after service.  Therefore, it may not be said that the new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection.  The veteran's 
application to reopen his claim for service connection for 
traumatic arthritis of the right foot is consequently denied.

Service Connection 

The veteran's SMRs are negative for any report of pain or 
problems with either knee.  The veteran did not express any 
problems with his knees at the time of his discharge physical 
examination in March 1972.

The private medical treatment records, to include those from 
the SSA records, do not reflect any diagnosed knee disorder 
prior to 1995.  There is a possibility of rheumatoid 
arthritis in 1982.  The veteran injured his right knee at 
work while pushing a wheelbarrow in July 1995.  X-rays at 
that time revealed a normal right knee.  A private 
evaluation, dated August 15, 1985, noted the history of 
injury at work.  The veteran denied any other history of 
injury to the right knee.  The veteran under went a partial 
medial meniscectomy and partial lateral meniscectomy in 
August 1995.  The veteran re-injured his right knee in 
September 1995.  This lead to the second surgery in April 
1996 as noted supra.  A January 1997 evaluation found that 
the veteran had limited right knee motion after his 
surgeries.  There was a significant loss of motion noted and 
quite a bit of atrophy.  An April 1997 SSA evaluation noted 
that the veteran said that he had had right knee pain for 
many years and that he required surgery in 1995 after 
suffering an injury.  The assessment included chronic right 
knee pain, status post severe arthritis and surgeries.  There 
was no finding regarding the left knee.

The records from W. T. Anderson show that the veteran had 
complaints involving the left knee in December 2003.  He gave 
a history of being run over by a forklift.  The assessment 
was left knee fracture, with multiple surgeries secondary to 
trauma.  There is no evidence of the alleged injury or 
surgeries in any of the records identified by the veteran.  

The VA treatment records show that the veteran was first seen 
in May 2004.  He presented with complaints involving his 
right ankle and right knee.  An entry from June 2004 noted 
that the veteran had a history of contracture of the right 
ankle joint and right knee joint.  The veteran was admitted 
for therapy to address his joint contractures and overuse of 
his left lower extremity.  The remainder of the records note 
a continued problem with a right knee joint contracture and 
complaints of pain in the left lower extremity.  There is no 
specific diagnosis of arthritis of the left knee in the VA 
records.  The veteran is noted to require crutches for 
ambulation, primarily due to problems associated with pain in 
the right ankle.  

The evidence of record does not support the veteran's claim 
for service connection for arthritis of both knees.  There is 
no evidence of an injury or problems with either knee in the 
SMRs.  The first evidence of arthritis in the right knee, or 
any right knee problem, is noted in 1995, following a recent 
injury.  There is no x-ray evidence of record of arthritis of 
the left knee at any time.  The objective evidence of record 
does not relate the right knee arthritis, and later 
contracture of the right knee joint, to service.  Further, 
the veteran's left knee complaints have been related to 
overuse in his compensating for problems with his right leg.  
There is no objective evidence to relate the left knee 
complaints to his brief period of military service.  The 
veteran's claim for service connection for the claimed 
disorders is denied.  See Hickson, supra.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for reopening 
the veteran's claim for service connection for traumatic 
arthritis of the right foot or granting service connection 
for arthritis of the knees.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran submitted his application to reopen his claim for 
service connection in December 2003.  The RO wrote to the 
veteran that same month.  The letter advised the veteran that 
his claim for service connection for traumatic arthritis of 
the right foot was previously denied and that he needed to 
submit new and material evidence to reopen his claim.  He was 
further advised as to what constituted new and material 
evidence.  The letter also informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection.  The veteran was informed of VA's 
responsibilities in the development of his claim, what he 
should do to help, and to submit evidence to VA.

The veteran responded to the RO's letter in December 2003.  
He identified the sources of treatment for his claimed 
disabilities.  He provided signed releases to obtain the 
identified records.  

The veteran's case was remanded by the Board in January 2006.  
The Appeals Management Center (AMC) wrote to the veteran in 
January 2006.  The veteran was again informed of what 
evidence was required to establish service connection.  He 
was asked to identify sources of treatment so that records 
could be obtained.  The AMC also informed the veteran of VA's 
responsibilities in the development of his claim and what he 
was required to do.  The veteran was asked to submit any 
evidence in his possession to the AMC.  He was also informed 
of the evidence of record.

The veteran responded to the AMC's letter in February 2006.  
He advised that he had not been treated at the Walter Reed 
Army Medical Center, as he had previously claimed, but 
received his treatment at Fort Knox, Kentucky.  

Additional evidence was developed by the AMC.  The veteran 
was issued a supplemental statement of the case (SSOC) in 
July 2006.  The SSOC reviewed the evidence added to the 
record and informed the veteran that his claim remained 
denied.  

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Private medical records 
identified by the veteran were obtained and associated with 
the claims folder.  Records from the Macon Orthopaedic and 
Hand Clinic were requested on two occasions but no reply was 
received.  The veteran was advised of this and informed that 
it was his responsibility to obtain the records.  Records 
from that source were included in the SSA records obtained by 
the AMC.

The veteran's claim was remanded for additional development 
in January 2006.  VA treatment records were obtained and 
associated with the claims folder.  Records from the SSA were 
also obtained.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he suffered an injury to his right foot 
and both knees during his less than three months of military 
service.  His SMRs show that he was identified with a pre-
existing injury to the right foot that was not aggravated by 
service.  The SMRs are also negative for any problems related 
to either knee.  The first evidence of a possible knee 
problem is dated in 1982 and definite diagnosis in 1995.  

New and material evidence has not been received to reopen the 
veteran's claim for service connection for traumatic 
arthritis of the right foot.  Thus, there is no requirement 
to provide a medical examination.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Further, there is no evidence of a 
knee disorder in service.  There is no objective evidence of 
a diagnosed knee disorder prior to 1995.  Further, there is 
no objective evidence of record to link a current disorder of 
either knee to service.  The evidence has linked the 
veteran's knee complaints to a post-service injury in 1995, 
overuse in compensating for the knee injury, and trauma from 
a forklift injury.  Thus, there is no requirement to obtain a 
VA medical examination in this case.  See McLendon, 20 Vet. 
App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).





ORDER

The application to reopen a claim for service connection for 
traumatic arthritis of the right foot is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for arthritis of the left 
knee is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


